UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-4437


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT PAIGE LEE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:09-cr-00382-JAB-1)


Submitted:   November 4, 2011              Decided:   November 17, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Burell Shella, C. BURELL SHELLA, PC, Durham, North Carolina,
for Appellant.   Michael Francis Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert      Paige       Lee    appeals        from    the     district      court’s

judgment and commitment order finding Lee violated the terms of

supervised         release,       revoking            his    supervised           release        and

sentencing him to eleven months’ imprisonment and twenty-five

months’      supervised       release.            Lee’s     counsel       filed    a     brief    in

accordance        with    Anders       v.    California,           386 U.S. 738    (1967),

asserting      there      are    no    meritorious           arguments       for    appeal       but

raising for the Court’s consideration whether the sentence was

an abuse of discretion.                Lee was informed of the opportunity to

file a pro se supplemental brief, but chose not to do so.                                        The

Government declined to file a brief.

              A    sentence       imposed         after      revocation       of       supervised

release      should      be     affirmed      if      it    is     within    the       applicable

statutory         maximum       and    not        plainly        unreasonable.             United

States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                                        This

court first considers whether the sentence is unreasonable.                                      Id.

at    438.        “This       initial       inquiry         takes    a    more     deferential

appellate posture concerning issues of fact and the exercise of

discretion than reasonableness review for guideline sentences.”

United    States v.       Moulden,          478 F.3d 652,    656     (4th    Cir.    2007)

(applying same standard of review for probation revocation as

for   supervised         release       revocation)          (internal       quotation       marks

omitted).         This    court       should      affirm      if    the     sentence      is     not

                                                  2
unreasonable.          Crudup, 461 F.3d at 439.                          Only if a sentence is

found procedurally or substantively unreasonable will this court

“decide whether the sentence is plainly unreasonable.”                                       Id.

               In reviewing for reasonableness, this court “follow[s]

generally      the     procedural             and    substantive           considerations            that

[are] employ[ed] in [the] review of original sentences, . . .

with    some    necessary       modifications                  to   take       into        account    the

unique    nature        of   supervised              release        revocation              sentences.”

Crudup, 461 F.3d     at    438-39             (alterations            added)       (citation

omitted).         A    sentence      imposed            upon    revocation            of    release    is

procedurally          reasonable         if    the      district         court       considered       the

Chapter Seven policy statements and the 18 U.S.C.A. § 3553(a)

(West    2000     &    Supp.    2011)           factors        that       it    is     permitted       to

consider.       See 18 U.S.C. § 3583(e) (2006); Crudup, 461 F.3d at

438-40.           Relevant          factors          include:                  “the        nature     and

circumstances of the offense and the history and characteristics

of the defendant,” 18 U.S.C.A. § 3553(a)(1), and the need for

the sentence “to afford adequate deterrence to criminal conduct,

 . . . protect the public from further crimes of the defendant,

. . . . [and] provide the defendant with needed educational or

vocational        training,         medical             care,       or     other           correctional

treatment in the most effective manner. . . .”                                             18 U.S.C.A.

§§ 3553(a)(2)(B)-(D).                A    sentence         imposed         upon       revocation       of

release is substantively reasonable if the district court stated

                                                    3
a proper basis for concluding that the defendant should receive

the sentence imposed, up to the statutory maximum.                                  Crudup, 461
F.3d    at      440.         The        district        court    “ultimately         has    broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum[.]”                              Crudup, 461 F.3d

at 439 (internal quotation marks omitted).

             It was correctly noted by the district court that Lee

faced a statutory maximum of two years’ imprisonment.                                      See 18

U.S.C. § 3583(e)(3).                Because Lee admitted to testing positive

for marijuana use three times or more in a one year period, the

court     was     directed         to    revoke         Lee’s    supervised      release      and

require      he    serve      a     term       of    imprisonment.            See    18    U.S.C.

§ 3583(g).        Under the Sentencing Guidelines Chapter Seven policy

statement,        Lee’s      range       of    imprisonment         was   five       to    eleven

months.      See U.S. Sentencing Guidelines Manual § 7B1.4(a).                                 In

addition, because the court sentenced Lee to eleven months and

the maximum period of supervised release for the conviction was

three years, the court was authorized to impose up to a twenty-

five month term of supervised release.                          See 18 U.S.C. § 3583(h).

             We     conclude            that    the       eleven    month      sentence       was

procedurally reasonable because the district court acknowledged

it   considered        the    Guidelines            policy      range   and    the    § 3553(e)

sentencing factors.                Furthermore, the court stated appropriate

reasons for ordering Lee serve an eleven month sentence, noting

                                                    4
his continued drug use and his unwillingness to participate in

mental health counseling.           We further conclude that because the

court stated appropriate reasons for imposing a sentence at the

high     end    of   the       advisory    Guidelines,       the   sentence     was

substantively reasonable.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment and commitment

order.    This court requires that counsel inform Lee, in writing,

of the right to petition the Supreme Court of the United States

for further review.            If Lee requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.         Counsel’s motion must state that a copy thereof

was served on Lee.          We dispense with oral argument because the

facts    and    legal    contentions      are   adequately    presented    in   the

materials      before    the    court     and   argument   would   not    aid   the

decisional process.

                                                                          AFFIRMED




                                           5